Citation Nr: 1635783	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  11-22 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure. 

2. Entitlement to service connection for hypertension, to include as due to herbicide exposure and claimed as secondary to service-connected disability. 

3. Entitlement to service connection for anal/rectal abscesses, to include as due to herbicide exposure. 

4. Entitlement to service connection for a skin disorder (claimed rashes, lumps and cysts on the head and body), to include as due to herbicide exposure. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant, D.E. and W.D.


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from September 1961 until September 1964. His primary duties were as a medical specialist. The Veteran died in mid- 2014, with his perfected claim pending on appeal. The appellant claims as the surviving spouse. 

For claimants who died on or after October 10, 2008, as in the instant case, the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) created a new 38 U.S.C. § 5121A, which permits an eligible person to file a request to be substituted as the appellant for purposes of processing a claim to completion. The RO granted the Appellant's request for substitution pursuant to 38 U.S.C.A. § 5121A.  Accordingly, the Board will address the merits of these claims with the Appellant as the substituted party.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by RO. In December 2014, the appellant testified at a hearing before the undersigned in Washington, D.C. The undersigned noted the issue on appeal and engaged in a colloquy with the appellant toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97   (2010). A transcript of the hearing is included in the electronic case file. 

The Board remanded these issues in February 2015 for additional development. The development has been completed and the case has been returned to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's claimed service in the Republic of Vietnam during the Vietnam era could not be verified.

2. The Veteran's diabetes mellitus did not manifest during service or within one year of separation and was not shown to be attributable to incident or event of his period of service, to include as result of exposure to herbicide agents therein.

3. The Veteran's hypertension did not manifest during service, or within one year of separation; was not shown to be attributable to incident or event of his period of service, to include as result of exposure to herbicide agents therein; was not caused by or permanently made worse by a service-connected disability.

4. The Veteran's anal/rectal abscesses were not shown to be attributable to incident or event of his period of service, to include as result of exposure to herbicide agents therein.

5. The Veteran's skin disorder was not shown to be attributable to incident or event of his period of service, to include as result of exposure to herbicide agents therein.


CONCLUSIONS OF LAW

1. The criteria for service connection for diabetes mellitus are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2. The criteria for service connection for hypertension are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

3. The criteria for service connection for anal/rectal abscesses are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4. The criteria for service connection for a skin disorder are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify in this case was satisfied by letter sent to the Veteran in February 2009. The claims were last adjudicated in June 2016.

The duty to assist the Veteran (appellant) has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran (appellant) has not identified any other outstanding records that are pertinent to the issues currently on appeal. 

The appeal was remanded to the RO in September 2015. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The remand directed that the AOJ make additional attempt to verify the Veteran's in-country service in Vietnam and document all research efforts in this regard. The AOJ attempted to verify the Veteran's in-country service in Vietnam and a June 2016 memorandum documents all research efforts to that end. Accordingly, the Board finds that there has been substantial compliance with the remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); Dyment v. West, 13 Vet. App. 141, 146-47   (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. 

Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including diabetes mellitus and hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, diabetes mellitus and organic heart disease are chronic diseases.  38 U.S.C.A. § 1101. Therefore, section 3.303(b) is potentially applicable.

Further, service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b). 

Additionally, Veterans who during active service served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.

VA has interpreted that regulation to mean that the presumption of service connection applies to those service members who physically set foot in the Republic of Vietnam. See Haas v. Peake, 544 F.3d 1306, 1308 (Fed. Cir. 2008). In addition, VA regulations provide that a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DOD), operated in or near the Korean DMZ (i.e. demilitarized zone) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. See 38 C.F.R. § 3.307(a)(6)(iv).

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and early-onset peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e).  

The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318. 

VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 68 Fed. Reg. 27630 -27641 (2003).  

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120   (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

The appellant contends that the Veteran had diabetes mellitus, hypertension, anal/rectal abscesses and a skin disorder that onset due to herbicide exposure during his service in the Korean demilitarized (DMZ) in the 73rd Armor Corp Battalion Aid Station, 4th Infantry Division from September 1963 to September 1964. She reiterated his assertions that part of his duties included going into Vietnam to deliver medical aid and supplies. The appellant also asserts that the Veteran's hypertension onset secondary to service-connected disability. However, the preponderance of the evidence is against a finding that the Veteran's diabetes mellitus, hypertension, anal/rectal abscesses and skin disorder onset during service from herbicide exposure or that his hypertension was secondary to service-connected disability and the appeals will be denied. 

Service treatment records contain no documentation of complaints of or treatment for diabetes mellitus, hypertension, anal/rectal abscesses or a skin disorder.

April 1983 private treatment records document diagnosis of anal-rectal abscess. An April 1987 private treatment record reflects that the Veteran's blood pressure reading was 156/102. The assessment was elevated blood pressure. A May 1987 private treatment record reflects the Veteran had a recent diagnosis of type II diabetes. A May 2000 private physical examination documents diagnoses, in pertinent part, of insulin-dependent type II diabetes and hypertension. An October 2001 private treatment reflects that the Veteran received treatment for an intradermal cyst. An October 2002 private treatment record reflects the Veteran received treatment for subcutaneous nodules on the back of his neck and had two previous intradermal cysts removed. Diagnoses included two subcutaneous nodules on his posterior neck, probably lipomata; keloid, right chest; diabetes mellitus; and, hypertension. A February 2006 private treatment record documents diagnoses of, in pertinent part, type II insulin-dependent diabetes, hypertension and asymptomatic lipomata of the neck. A June 2007 private treatment record documents diagnoses of, in pertinent part, type II insulin-dependent diabetes, hypertension and keloid anterior chest.

A June 2009 statement from the Veteran's treating physician opines that the Veteran's hypertension is "very much related to his diabetes." A January 2010 statement from the Veteran's treating physician reflects that the Veteran has significant diabetes mellitus and hypertension and several other medical problems. The physician opined that the Veteran's longstanding diabetes mellitus was a major factor in his subsequent medical problems and complications.

Though the Veteran had diabetes mellitus, hypertension, anal/rectal abscesses and a skin disorder, the preponderance of the evidence is against a finding of a linkage between the onset of the current disabilities and a period of service to include exposure to Agent Orange therein. The Veteran's service in Vietnam could not be verified and he did not serve in Korea during the applicable time period for which the presumption of service connection attaches. His personnel service records do not indicate that the Veteran stepped foot in Vietnam.

A September 2015 letter from the National Archives and Records Administration (NARA) reports that for the 1st Battalion, 73rd Armor only yearly unit histories for the years 1965 to 1969 were available. No prior years were documented. NARA suggested that the Eight Army Historian be contacted for further research.  The Joint Services Records Research Center (JSRRC) researched the Veteran's unit and personnel records and found that the 1st Battalion, 73rd Armor was located at Camp Beavers, South Korea in 1963. JSRRC was unable to document that the Veteran or personnel assigned to use unit was sent on temporary duty (TDY) assignment to Vietnam. JSRRC indicated that information concerning the Veteran's TDY assignment to Vietnam in 1963 should be documented in his official military personnel file.

Requests seeking records to confirm that the Veteran's unit was designated for TDY to Vietnam between July 1963 and August 1964 was sent to the Eighth Army Historian in December 2015 and March 2016. A response from the Eighth Army Historian was not received. A June 2016 memorandum documents all attempts made and evidence considered to verify the Veteran's service in Vietnam.

As the Veteran's in-country service in Vietnam (i.e., a showing that the Veteran set foot in Vietnam or served in the inland waterway) is not verified and given that the Veteran did not serve in Korea during the requisite time period (i.e., April 1, 1968, and August 31, 1971), service connection for diabetes is not warranted on the presumptive basis. See 38 C.F.R. §§ 3.307(a) (6) (iii), 3.309(e). 

Additionally, there is no evidence of diabetes mellitus or hypertension shown in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). No examiner at the time, or since, has established that there was a finding sufficient to establish diabetes mellitus or hypertension. In sum, characteristic manifestations sufficient to identify the disease (diabetes mellitus and hypertension) entity were not noted. Additionally, there is no assertion of continuity of or evidence of diabetes mellitus or hypertension within one year of separation from service. Thus, service connection cannot be awarded. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

Further, though the Veteran had diabetes mellitus, hypertension, anal/rectal abscesses and a skin disorder, the evidence does not serve to link the onset of the diabetes mellitus, hypertension, anal/rectal abscesses and a skin disorder to the period of active service, to include exposure to herbicide agents therein. The Board points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). There is no credible evidence or opinion that even suggests that there existed a medical relationship, or nexus, between the diabetes mellitus, hypertension, anal/rectal abscesses and a skin disorder and the Veteran's active service, to include exposure to herbicide agents therein. 

Finally, as service connection was not in effect for any disability, service connection for hypertension claimed as secondary to a service-connected disability was not warranted. 38 C.F.R. § 3.310.

The Veteran was not afforded a VA examination. On the facts of this case, however, an examination is not required. VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the claim does not meet these requirements for obtaining a VA medical opinion.  Because the weight of the evidence demonstrates no diabetic, hypertensive, anal/rectal or skin injury or disease in service, and that symptoms of diabetes mellitus, hypertension, anal/rectal abscesses and a skin disorder were not present in service or for many years thereafter, no examination is required.     

The only other evidence supporting these claims are the various general lay assertions. The Veteran and appellant were competent to allege the Veteran was exposed to herbicide agents during his period of service. However, such exposure was simply not verified and they are lay people and are (were) not competent to establish that he had diabetes mellitus, hypertension, anal/rectal abscesses and a skin disorder as a result. 

The Veteran and appellant are not competent to establish that his diabetes mellitus, hypertension, anal/rectal abscesses and a skin disorder had onset as a result of service, to include exposure to herbicide agents therein. They are (were) not competent to offer opinion as to etiology of any diabetes mellitus, hypertension, anal/rectal abscesses and a skin disorder. The question regarding the diagnosis or etiology of a disability is a complex medical issue that cannot to be addressed by a layperson. In that regard, her (his) allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).
 
The Board is cognizant of the late Veteran's honorable service in defense of his country and is sympathetic to his widow's situation. However, her personal belief that the Veteran had in-country service in Vietnam, no matter how sincere, is simply not verified by the evidence. See Voerth v. West, 13 Vet. App. 117, 119 (1999).

Accordingly, the claims of entitlement to service connection for diabetes mellitus, hypertension, anal/rectal abscesses and a skin disorder must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER ON NEXT PAGE









ORDER

Service connection for diabetes mellitus is denied. 

Service connection for hypertension is denied. 

Service connection for anal/rectal abscesses is denied. 

Service connection for a skin is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


